Citation Nr: 0508376	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.  He died in October 1997, and the appellant is 
his widow.  The veteran's awards and decorations included the 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, NY.

In her May 2000 VA Form 9 the appellant alleges that she is 
entitled to compensation for the veteran's death on the basis 
of improper VA medical treatment.  The matter of entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 2002), however, has yet to be 
developed or certified for appellate review.  Hence, it is 
referred to the RO for appropriate action.

The instant appeal has been advanced on the Board's docket by 
reason of the appellant's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran's certificate of death indicates that he died in 
October 1997 of cardio-pulmonary arrest due to or as a 
consequence of bronchopneumonia.  The appellant contends that 
the veteran's death was caused by nicotine dependence 
originating in service.  She alternatively argues that the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) caused or chronically worsened his nicotine 
dependence.

On file is a January 1998 statement by the Chief of Staff at 
the VA Medical Center (VAMC) in Albany, New York.  The 
statement essentially informs the appellant that an autopsy 
of the veteran revealed bilateral acute bronchopneumonia and 
emphysema, as well as severe thickening and hardening of the 
blood vessels in the heart and aorta.  Unfortunately, the 
autopsy report is not on file.  Moreover, although the Albany 
VAMC informed the RO in October 1997 that the veteran was 
admitted to that facility from May to October 1997, there is 
no indication that the RO has sought to obtain the hospital 
report for that admission (an April 1997 request for records 
from the Albany facility was limited to VA outpatient 
treatment records).

In a November 1999 statement, N. Knudsen, M.D., indicates 
that she treated the veteran from 1985 to 1995.  She 
indicates that he began using cigarettes in service; that he 
became nicotine dependent at some point; and that he 
subsequently developed chronic obstructive pulmonary disease.  
Dr. Knudsen concluded that the veteran's use of cigarettes 
"contributed to his medical problems."  The RO in April 
1995 requested and received records for the veteran from Dr. 
Knudsen for the period from 1993 to 1995, which include a 
September 1993 notation questioning whether the veteran 
suffered from chronic obstructive pulmonary disease.  

In light of the above, the Board is of the opinion that 
further development, namely an effort to obtain outstanding 
VA medical records, is required prior to adjudication of the 
instant claim. 

In her statements and testimony, the appellant explains that 
she met the veteran shortly before he entered service, and 
married him shortly after his discharge.  She indicates that 
he did not smoke cigarettes prior to service, but began to 
smoke cigarettes and use a pipe in service.  She testified 
that he used tobacco continuously after service (about 1.5 
packs of cigarettes per day), although he quit using 
cigarettes (but still smoked a pipe) in the 1980s.

The Board finds credible the appellant's statements and 
testimony as to the dates and frequency of tobacco use by the 
veteran.  The Board notes, however, that Dr. Knudsen did not 
specifically state that the veteran's nicotine dependence 
originated from his service use of tobacco.  More 
importantly, it remains unclear whether any nicotine 
dependence itself caused or contributed substantially or 
materially to the veteran's death.  See generally, VAOPGCPREC 
19-97; 62 Fed.Reg. 37954 (1997).  In this regard, Dr. Knudsen 
indicated only that the veteran's cigarette use contributed 
to certain unspecified "medical problems."  Under the 
circumstances, the Board believes a VA medical opinion 
addressing the cause of the veteran's death would be helpful 
in the adjudication of the instant appeal.  

Lastly, it is observed that in light of the appellant's 
submission of her claim in November 1997, this case is not 
subject to 38 U.S.C.A. § 1103 (West 2002).
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Dr. N. Knudsen, who may possess 
additional records of the veteran 
pertinent to the claim on appeal.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
claimant, to include from Dr. Knudsen, 
which have not been secured previously.  
In any event, the RO should obtain all VA 
medical records for the veteran from the 
VAMC in Albany, New York for the period 
from January to October 1997, to include 
the full autopsy report.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
claimant and her representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should arrange for 
review of the veteran's claims folder by 
a VA physician with appropriate expertise 
in cardiopulmonary diseases.  The 
examiner should provide an answer to each 
of the following questions: 

(a) Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's nicotine dependence 
was etiologically related to his 
period of service, or was caused or 
chronically worsened by his service-
connected post-traumatic stress 
disorder?

(b) Is it at least as likely as not 
that nicotine dependence caused or 
contributed substantially or 
materially to the cause of the 
veteran's death?

(c)  Is it at least as likely as not 
that the veteran's death was 
otherwise etiologically related to 
service (including the use of 
tobacco products therein) or to a 
service-connected disability (PTSD 
or residuals of shell fragment 
wounds to the legs)?
 
The rationale for all opinions expressed 
should be provided.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development action, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
medical opinion obtained in compliance 
with instruction three of this remand to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the medical opinion is deficient in any 
manner, the RO must implement corrective 
procedures at once.   

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO must 
issue a supplemental statement of the 
case, and provide the claimant and her 
representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

